OPINION
PER CURIAM.
Teldrekus D’Angelo Young pled guilty pursuant to a plea agreement to one count of possession of a firearm after a felony conviction in violation of 18 U.S.C.A. §§ 922(g)(1) & 924(a)(2) (West 2000). His attorney has filed a brief in accordance with Anders v. California) 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel states that there are no meritorious grounds for appeal, but raises the issue of whether the sentence was proper. Young was informed of his right to file a supplemental brief, but he has not done so. We affirm.
Young was sentenced to ninety months’ imprisonment and three years’ supervised release. Because Young’s sentence was within the properly calculated sentencing guidelines’ range and less than the statutory maximum sentence it is not reviewable. United States v. Porter, 909 F.2d 789, 794 (4th Cir.1990).
In accordance with the requirements of Anders, we have examined the entire record in this case, and we find no meritorious issues for appeal. Accordingly, we affirm Young’s conviction and sentence. This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review. If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on the client. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.